Exhibit 10.1

CONSENT AND AMENDMENT NO. 2 TO CREDIT AND GUARANTY AGREEMENT

This CONSENT AND AMENDMENT NO. 2 TO CREDIT AND GUARANTY AGREEMENT (this
“Amendment No. 2”) dated as of July 9, 2014, is by and among SPARTON
CORPORATION, an Ohio corporation, SPARTRONICS, INC., a Michigan corporation,
SPARTON TECHNOLOGY, INC., a New Mexico corporation, SPARTON DELEON SPRINGS, LLC,
a Florida limited liability company, SPARTON MEDICAL SYSTEMS, INC., a Michigan
corporation, SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited liability
company, SPARTON BP MEDICAL DENVER, LLC, a Delaware limited liability company,
SPARTON ONYX, LLC, a Delaware limited liability company, ONYX EMS, LLC, a South
Dakota limited liability company, RESONANT POWER TECHNOLOGY, INC., a Wisconsin
corporation, SPARTON BROOKSVILLE, LLC, a Delaware limited liability company, and
SPARTON AYDIN, LLC, a Delaware limited liability company, SPARTON BECKWOOD, LLC,
a Delaware limited liability company, BECKWOOD SERVICES, INC., a New Hampshire
corporation, SPARTON AUBREY GROUP, INC., a California corporation (collectively,
the “Borrowers”), the Lenders from time to time a party to the Credit Agreement
referred to below, and BMO HARRIS BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Administrative Agent, Lenders, Borrowers and the other Loan Parties are
parties to that certain Credit and Guaranty Agreement, dated as of November 15,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, pursuant to Section 1.18 of the Credit Agreement, Borrowers have
requested that Lenders provide a Revolving Credit Commitment Increase to
Borrowers in an aggregate principal amount of Thirty-Five Million Dollars
($35,000,000), and Lenders are willing to do so on the terms and subject to the
satisfaction of the conditions set forth herein;

WHEREAS, in connection with the Revolving Credit Commitment Increase,
(a) Sparton EMT, LLC, a Delaware limited liability company (“Sparton EMT”), a
newly formed Wholly-Owned Subsidiary of Sparton Corporation, will acquire all of
the membership interests of Electronic Manufacturing Technologies, LLC, a
California limited liability company (“EMT”), pursuant to that certain
Membership Interest Purchase Agreement, dated as of June 21, 2014, by and among
Sparton EMT, Michael Wayne Leedom and Leah Dupre, (b) Sparton EMT and EMT will
be joined to the Credit Agreement as co-Borrowers and (c) EMT will change its
name to “Sparton Irvine, LLC”;

WHEREAS, Borrowers have requested that Administrative Agent and Lenders amend
certain provisions of the Credit Agreement as set forth herein and
Administrative Agent and Lenders have agreed to the foregoing requests, on the
terms and subject to satisfaction of the conditions contained herein; and

WHEREAS, this Amendment No. 2 shall constitute a Loan Document, these Recitals
shall be construed as part of this Amendment No. 2 and capitalized terms used
but not otherwise defined in this Amendment No. 2 shall have the meanings
ascribed to them in the Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment No. 2, the parties, intending to be bound, hereby agree as
follows:

SECTION 1. Commitment Increase. Pursuant to Section 1.18 of the Credit
Agreement, Borrowers have requested that Lenders provide a Revolving Credit
Commitment Increase in the amount of Thirty-Five Millions ($35,000,000). Subject
to the satisfaction of the conditions set forth in Section 3 below, and in
reliance on the representations and warranties set forth in Section 4 below,
Lenders hereby agree to a Revolving Credit Commitment Increase in the aggregate
amount of Thirty-Five Million Dollars ($35,000,000). As of the date of, and
after giving effect to, the Revolving Credit Commitment Increase, the Revolving
Credit Commitments of Lenders shall aggregate Seventy Million Dollars
($70,000,000) and are allocated among Lenders as set forth on Schedule 1 hereto.

SECTION 2. Amendments of the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3 below, and in reliance on the
representations and warranties set forth in Section 4 below, the Credit
Agreement is hereby amended as follows:

(a) Section 5 (Definitions; Interpretation). Section 5 of the Credit Agreement
is hereby further amended by amending and restating clause (k) of the definition
of “Permitted Acquisition” as follows:

“(k) the Total Consideration for the Acquired Business shall not exceed
$25,000,000 and, when taken together with the Total Consideration for all
Acquired Businesses acquired during the term of this Agreement (excluding the
Total Consideration provided for in the Video Display APA and Creonix APA as in
effect on the date such agreements were provided to Agent and Lenders in
connection with the closing of such Acquisitions), shall not exceed $75,000,000
in the aggregate; and”

(b) Section 8.25 (Cash Management). Clause (b) in the first sentence of
Section 8.25 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) maintain all deposit accounts with BMO Harris or with other financial
institution(s) selected by the Loan Parties and reasonably acceptable to BMO
Harris so long as such financial institution(s) have entered into an account
control agreement or blocked account agreement, as applicable, with the
Administrative Agent, on behalf of itself and the Lenders, relating to such
deposit account(s) (other than the Excluded Accounts) in form and substance
acceptable to the Administrative Agent; provided, however, that with respect to
deposit accounts maintained by an Acquired Business, the Loan Parties shall have
entered into an account control agreement or blocked account agreement, as
applicable, with the Administrative Agent, on behalf of itself and the Lenders,
relating to such deposit account(s) (other than the Excluded Accounts) in form
and substance acceptable to the Administrative Agent, within the period provided
in Section 4.4(b)(ii) hereof to comply with this Section 8.25.”

 

2



--------------------------------------------------------------------------------

(c) Schedule 1 (Commitments). Schedule 1 of the Credit Agreement is hereby
replaced in its entirety with Schedule 1 hereto.

SECTION 3. Conditions of Effectiveness. This Amendment No. 2 shall become
effective as of the date hereof, but only upon receipt by Administrative Agent
of each of the following documents (collectively, the “Amendment No. 2
Documents”), which shall be in form and substance satisfactory to Administrative
Agent, and satisfaction of the other conditions, set forth below:

(a) one or more counterparts of this Amendment No. 2 executed by the parties
hereto;

(b) as of the date hereof and after giving effect to the Revolving Credit
Commitment Increase contemplated hereby: (i) each of the conditions set forth in
Section 7.1 shall be satisfied; (ii) Loan Parties shall be in compliance on a
pro forma basis with the covenants contained in Section 8.23 recomputed as of
the last day of the most-recently ended fiscal quarter of Borrowers for which
financial statements are available; and (iii) Borrowers shall have delivered a
certificate of the chief financial officer (or other officer acceptable to
Administrative Agent) to the effect set forth in clauses (i) and (ii) above,
together with reasonably detailed calculations demonstrating compliance with
clause (ii) above;

(c) Borrowers shall pay to Administrative Agent, for the pro rata benefit of
Lenders, the fees set forth in the fee letter dated as of the date hereof; and

(d) such other agreements, instruments and other documents as may be required by
Administrative Agent.

SECTION 4. Additional Conditions. Borrowers acknowledge and agree that within
thirty (30) days of the date hereof (or such longer period as the Administrative
Agent may permit) Borrowers shall deliver to Administrative Agent an account
control agreement for each of the business checking account (No. 1010018560),
the money market account (No. 1010018578) and any other account maintained by
any Borrower with Banc of California (unless Borrower shall have closed such
account on or before such date).

SECTION 5. Representations and Warranties. Each Loan Party represents and
warrants to Administrative Agent and Lenders that:

(a) (i) It has all necessary power and authority to execute and deliver this
Amendment No. 2 and each of the other Amendment No. 2 Documents to which it is a
party and to perform its obligations hereunder and thereunder, (ii) this
Amendment No. 2 and each of the other Amendment No. 2 Documents to which it is a
party have been duly authorized by all requisite corporate or limited liability
company action, as applicable, and constitute the legal, valid and binding
obligations of such Loan Party and are enforceable against such Loan Party in
accordance with their respective terms, except as such enforceability may be
limited by

 

3



--------------------------------------------------------------------------------

applicable solvency, bankruptcy, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and applicable equitable principles
(whether considered in a proceeding at law or in equity), and (iii) neither the
execution, delivery or performance by such Loan Party of this Amendment No. 2 or
any other Amendment No. 2 Documents to which it is a party (A) violates any
material provision of any law or regulation applicable to such Loan Party, or
any other decree of any governmental body, (B) conflicts with or results in the
breach or termination of, constitutes a default under or accelerates any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which any Loan Party or Subsidiary is a party
or by which such Person or any of its property is bound, (C) results in the
creation or imposition of any Lien (other than Liens permitted pursuant to
Section 8.8 of the Credit Agreement) upon any Property of such Loan Party,
(D) violates or conflicts with the articles of incorporation (or articles of
formation), bylaws (or operating agreement), or other organizational documents,
as applicable, of such Loan Party, or (E) requires the consent, approval or
authorization of, or declaration or filing with, any other Person, except for
those already duly obtained;

(b) No Default or Event of Default shall have occurred or be continuing as of
the date hereof; and

(c) As of the date hereof, and after giving effect of this Amendment No. 2 and
the other Amendment No. 2 Documents and the transactions contemplated hereby and
thereby, the representations and warranties of Loan Parties contained in the
Credit Agreement and other Loan Documents are true and correct on and as of the
date hereof to the same extent as though made on and as of such date except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.

SECTION 6. Reference to, and Effect on, Loan Documents.

(a) Fees and Expenses. Borrowers agree to pay, on demand, in accordance with
Section 13.15 of the Credit Agreement, all costs and expenses of, or incurred
by, Administrative Agent, including but not limited to, reasonable attorneys’
fees and costs in connection with the preparation, execution and delivery of
this Amendment No. 2 and the other Amendment No. 2 Documents.

(b) Ratification of Loan Documents. Except as specifically amended above or in
the other Amendment No. 2 Documents, the Credit Agreement and the other Loan
Documents shall remain in full force and effect. Notwithstanding anything
contained herein or in any of the other Amendment No. 2 Documents, the terms of
this Amendment No. 2 and the other Amendment No. 2 Documents are not intended to
and do not effect a novation of the Credit Agreement or any other Loan Document.
Each of the Loan Parties hereby ratifies and reaffirms each of the terms and
conditions of the Loan Documents to which it is a party and all of its
obligations thereunder.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment No. 2
and the other Amendment No. 2 Documents shall not operate as a waiver of any
Default or Event of Default whether now existing or hereafter arising or of any
right, power or remedy of Administrative Agent or Lenders under the Credit
Agreement, any of the other Loan Documents or under applicable law.

 

4



--------------------------------------------------------------------------------

(d) References. Upon the effectiveness of this Amendment No. 2, each reference
in (a) the Credit Agreement to “this Agreement,” “this Credit Agreement,”
“hereunder,” “hereof,” or words of similar import and (b) any other Loan
Document to “the Credit Agreement” or words of similar import shall, in each
case and except as otherwise specifically stated therein, mean and be a
reference to the Credit Agreement as amended hereby. Upon the effectiveness of
this Amendment No. 2, each reference to the Loan Documents in the Credit
Agreement shall include this Amendment No. 2 and the other Amendment No. 2
Documents.

SECTION 7. Miscellaneous.

(a) Successors and Assigns. This Amendment No. 2 shall be binding on Loan
Parties, and shall inure to the benefit of Administrative Agent and Lenders and
their respective successors and assigns.

(b) Entire Agreement. This Amendment No. 2 and the other Amendment No. 2
Documents constitute the entire agreement of the parties hereto and thereto with
respect to the subject matter hereof and thereof and supersedes all other
understandings, oral or written, with respect to the subject matter hereof or
thereof.

(c) Headings. Section headings in this Amendment No. 2 are included herein for
convenience of reference only and shall not constitute a part of this Amendment
No. 2 for any other purpose.

(d) Severability. Wherever possible, each provision of this Amendment No. 2
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment No. 2 shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment No. 2.

(e) Counterparts. This Amendment No. 2 may be executed in any number of separate
original counterparts and by the different parties on separate counterparts,
each of which shall be deemed to be an original, but all of such counterparts
shall together constitute one agreement. Delivery of an executed counterpart of
a signature page to this Amendment No. 2 by facsimile, “pdf” or other form of
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Amendment No. 2.

(Signature Pages Follow)

 

5



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Consent and Amendment No. 2 to Credit and Guaranty Agreement as of
the date first above written.

 

BORROWERS:     SPARTON CORPORATION, an Ohio corporation     By  

/s/ Michael Osborne

      Michael Osborne       Senior Vice President – Corporate Development

 

    SPARTRONICS, INC., a Michigan corporation     By:  

/s/ Steve Korwin

      Steve Korwin       Vice President

 

    SPARTON TECHNOLOGY, INC., a New Mexico corporation     By:  

/s/ Steve Korwin

      Steve Korwin       Vice President

 

    SPARTON DELEON SPRINGS, LLC, a Florida limited liability company     By:  

/s/ Steve Korwin

      Steve Korwin       Vice President



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

BORROWERS:   SPARTON MEDICAL SYSTEMS, INC., a Michigan corporation   By:  

/s/ Steve Korwin

   

Steve Korwin

Vice President

  SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited liability company  
By:  

/s/ Steve Korwin

   

Steve Korwin

Vice President

  SPARTON BP MEDICAL DENVER, LLC, a Delaware limited liability company   By:  

/s/ Steve Korwin

   

Steve Korwin

Vice President

  SPARTON ONYX, LLC, a Delaware limited liability company   By:  

/s/ Steve Korwin

   

Steve Korwin

Vice President

  ONYX EMS, LLC, a South Dakota limited liability company   By:  

/s/ Michael Osborne

   

Michael Osborne

President



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

BORROWERS:   RESONANT POWER TECHNOLOGY, INC., a Wisconsin corporation   By:  

/s/ Michael Osborne

   

Michael Osborne

President

  SPARTON BROOKSVILLE, LLC, a Delaware limited liability company   By:  

/s/ Michael Osborne

   

Michael Osborne

President

  SPARTON AYDIN, LLC, a Delaware limited liability company   By:  

/s/ Michael Osborne

   

Michael Osborne

President

  SPARTON BECKWOOD, LLC, a Delaware limited liability company   By:  

/s/ Michael Osborne

   

Michael Osborne

President

  BECKWOOD SERVICES, INC., a New Hampshire corporation   By:  

/s/ Michael Osborne

   

Michael Osborne

Vice President



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

BORROWERS:     SPARTON AUBREY GROUP, INC., a California corporation     By:  

/s/ Michael Osborne

      Michael Osborne       President



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

ADMINISTRATIVE AGENT:     BMO HARRIS BANK, N.A., as Administrative Agent     By:
 

/s/ Andre Bonakdar

      Andre Bonakdar       Director



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

LENDER:     BMO HARRIS BANK, N.A.     By:  

/s/ Andre Bonakdar

      Andre Bonakdar       Director



--------------------------------------------------------------------------------

(Signature Page to Consent and Amendment No. 2 to Credit and Guaranty Agreement)

 

LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Jason E. Guerra

      Jason E. Guerra       Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

NAME OF LENDER

   ACQUISITION LOAN
COMMITMENT      REVOLVING CREDIT
COMMITMENT  

BMO Harris, N.A.

   $ 18,461,538.46       $ 43,076,923.08   

Bank of America, N.A.

   $ 11,538,461.54       $ 26,923,076.92   

Total

   $ 30,000,000       $ 70,000,000      

 

 

    

 

 

 